DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-06-28. Claims 1, 4-5, 7-18, 21 are pending, following Applicant's cancellation of claims 2, 3, 6, 19, 20. Claims 1, 18 is/are independent.
The objections to the drawings are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
The prior art of record (in particular, Chachra N, Savage S, Voelker G, "Affiliate crookies: characterizing affiliate marketing abuse", Proceedings of the 2015 ACM Internet Measurement Conference (ACM 2015) (hereinafter "Chachra 2015") in view of U.S. Publication 20170364949 to Vandusen et al. (hereinafter "Vandusen '949")) does not disclose, with respect to claim 1 , "the analyzing the plurality of web resources is executed in response to determining a presence of the cookie within a memory associated with the electronic device, the cookie having been acquired prior to accessing the web service" in the recited context.  Rather, Chachra 2015 discloses performing such analysis  [Chachra 2015 § 4.2] in response to a cookie-stuffing attack [Chachra 2015 § 4.1], but fails to disclose identifying the cookie as being stuffed prior to the first visit to the web service.  The remaining art of record likewise does not disclose this feature..
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 18, features corresponding to those of claim 1  in the respective context(s).
The dependent claims are allowed in view of their respective dependence from claims 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE C PARSONS/Primary Examiner, Art Unit 2494